                      Case 1:17-cv-07431-WHP-DCF Document 67 Filed 02/26/19 Page 1 of 1




                                                   THE         Yonr
                                                         CIry oF    NEW

ZACHARYW. CARTER                                  LA.w DBpN.RTMENT                                    MATTHEW W. McQUEEN
Corporation Counsel                                      CHURCH STREET
                                                       IOO                                          Assistant Corpomtion Counsel
                                                      NEW YORK, NY IOOOT                                   phone: (212) 356-2423
                                                                                                               fax: (212) 356-3509
                                                                                                   email: mmcqueen@law.nyc. gov



                                                                            February 26,2019

         BY ECF and FIRST CLASS MAIL
         Honorable William H. Pauley III
         United States District Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                             Re: Natan Lenjo v. Elena Lui. et al.,17-CV-7431 (WHP) (DF)
          Your Honor:


                        I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
          Corporation Counsel of the City of New York, and the attomey representing defendants in the
          above-referenced matter. Defendants write to advise the Court that the parties have, in principle,
          reached an agreement to settle this action. I will be sending the settlement paperwork to plaintiff
          shortly. Accordingly, we anticipate filing a Stiputration and Order of Dismissal once the
          settlement paperwork is fully executed. In light of this settlement, we respectfully request that
          all upcoming conferences and deadlines, including the March I,2019 deadline for defendants'
          motion for summary judgment, be adjourned sine die.

                             I thank the Court for its time and consideration in this regard.

                                                                            Respectfully submitted,


                                                                             ry/4rr?   rk--
                                                                            Matthew W. McQueen
                                                                            Special Federal Litigation Division

          cc:         BY E.MAIL aNd FIRST CLASS              MAIL
                      Natan M. Lenjo
                      Plaintiff Pro Se
                                      Apt 16E
                      70 West 95th Street,
                      New York, New York 10025
